Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 14 of U.S. Patent No. 10,834,009 (hereinafter referred to as ‘009) in view of Lee (US 2009/0168790).
Regarding claim 1, ‘009 describes a device comprising one or more memory devices storing:
at least a first queue, wherein the first queue is associated with a first queue credit level that indicates an amount of resources allocated to schedule packets stored in the first queue (claim 8, queue = 1st queue);  and 



wherein the weight parameter defines a proportion of an available bandwidth to be allocated to the first queue relative to an allocation of resources to at least a second queue (claim 14, similar to relative scheduling weight is assigned between the queue and at least one additional queue).
‘009 describes [single] queue credit level and first & second queues, where:
a second queue, wherein the second queue is associated with the queue credit level that indicates an amount of resources allocated to schedule packets stored in the second queue (claim 14, additional queue = second queue)
but fails to further explicitly describe:
second queue is associated with a second queue credit level.
Lee also describes scheduling of queues (title & para. 15), further describing:
second queue is associated with a second queue credit level (assigning a different credit to each queue, each as 450 bye credit [level] for the second queue).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the second/additional queue of ‘009 to have a second credit level as in Lee.
The motivation for combining the teachings is that this enables the approach to give preference to one queue over the other queues, by assigning different amounts of credit to different queues (Lee, para. 15).

Claims 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 19 of U.S. Patent No. 10,834,009 (‘009).
Regarding claim 9, ‘009 describes a method (claim 15, medium performing steps of):
receiving an indication of a scheduling cycle (claim 15, where notification that a packet of a queue is to be scheduled = indication of scheduling operation (cycle));
receiving a weight parameter corresponding to a queue, wherein the weight parameter defines a portion of available resources to be allocated to the queue relative to a plurality of queues (claim 15 in view of claim 19, reworded, configuring (receiving) a weight parameter indicating weight (portion)-based level of queue marking amount of resources allocated for scheduling, the level being associated with scheduler for apportioning bandwidths across multiple queues);
determining a bandwidth of the available resources in response to receiving the indication of the scheduling cycle (claim 15 in view of claim 19, apportioning bandwidth associated with level for amount of resources allocated for scheduling AFTER the step of receiving notification that packet of queue is to be schedule (indication step)),
determining the portion of the available resources to allocate to the queue based at least in part on the weight parameter and the bandwidth (claim 15 in view of claim 19, apportioning bandwidth across queues, each queue tied to the level which is based in part on weight parameter, the level tracking (determining) amount of resources allocated for scheduling of packets).
.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,834,009 (‘009) in view of Stanwood (US 2012/0327778)
Regarding claim 16, ‘009 describes a tangible, non-transitory, machine-readable-medium, comprising machine-readable instructions that, when executed by a processor, cause the processor to perform operations comprising: 
determining a queue from a plurality of queues (claim 15);
determining a weight parameter associated with the queue (claim 15);
receiving an indication of a scheduling cycle (claim 15, = receive a notification that a packet in queue is to be scheduled); and
in response to receiving the indication of the scheduling cycle, increasing a level of the queue based at least in part on the weight parameter, wherein the level is configured to track an amount of resources allocated for scheduling of packets associated with the customer (claim 15, after receiving the notification for scheduling, increase level based on weight parameter which indicates relative weight of queue, configured to track amount of resources allocated for scheduling of packets in queue).
‘009 fails to further explicitly describe:

Stanwood also describes queuing & scheduling of data (title), further describing:
a customer from a plurality of customers corresponding to a [each] queue (para. 52, input traffic stream each from unique users are assigned to particular queue).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that a queue in ‘009 is mapped to a customer/user as in Stanwood.
The motivation for combining the teachings is that this enables a weight-based scheduling system that incorporates end-user application awareness (Stanwood, para. 3).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, upon overcoming the Obvious Double Patent rejections, the Examiner noted that it is essentially a superset of combination of ‘009 patent’s claims 8 and 14 combined, as well as an additional new limitation of “second queue credit”, hence more detail than the deemed allowed claim 1 of ‘009 patent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Stanwood 2012/0140633 describing scheduling packets with credits assigned to each queue (title and para. 51), Bruckman (US 2005/0271084) describing that respective weights are computed for the queues to the bandwidth allocations (abstract) and to the overbooking ratios with each of the queues (= queue level which tracks amount of resources allocated for scheduling),* Toomey (US 2008/0043745) describing calculation of bandwidth requirements for monitored traffic to determine weights to assign to each buffer (abstract & para. 108), * Pakaj (US 6,229,795) describing allocation of resource comprising queue weigh & add queues for new customers (fig. 3), Sawabe (US 2020/0313992) describing available bandwidth estimation communication system (title), Haddock (US 2004/0081093) describing policy based QoS (fig. 1B), Bansal (US 2004/0264500) describing protecting high QoS flows and modification of queue weights (abstract), Assa (US 2002/0176358) describing traffic control wherein grouping queues having no agreed bandwidth required into a group & assigning weight to group & scheduling the queues for transmission (abstract), with queue having an agreed bandwidth requirement is determined in dependence on the ratio of the queue's required bandwidth to the available link bandwidth, Woo (US 2003/0112817) describing differentiated services using first & second queues with first & second queue counters (para. 53), Frank (US 2004/0073694) describing bandwidth allocation by re-balancing flow weights in schedule queue (abstract), Chu (US 2015/0058485) describing flow scheduling where allocating stream queue is according to predefined weights (abstract), Eberle (US 2013/0070778) describing a weighted differential scheduler with flows from individual sources (fig. 1), Voruganti (US 8,213,453) describing QoS configuration for network devices with multiple queues (fig. 4), Lu (US 2008/0151920) describing assignment of bandwidth to each each per priority scheme with excess bandwidth fairly distributed (abstract), Himberger (US 2008/0063004) describing multi-class traffic with dynamic spare buffering (abstract), and Oba (US 6,262,986) describing managing scheduling information based on amount of packets accumulated in each packet queue and weighting corresponding to each packet queue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/
Primary Examiner, Art Unit 2469